Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 1 of 13




                    EXHIBIT B
  Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 2 of 13
                                                                                                        12/22/2020 3:08 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 49178975
                                                                                                            By: Lisa Thomas
                                                                                                 Filed: 12/22/2020 3:08 PM

                                    CAUSE NO.

JOSE ANGEL HERRERA                                      IN THE DISTRICT COURT
Plaintiff


V.                                                             JUDICIAL DISTRICT


TARGET CORPORATION,
Defendant                                               HARRIS COUNTY,TEXAS

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Jose Angel Herrera, hereinafter called Plaintiff, complaining of Target

Corporation, hereinafter called Defendant, and for cause of action show unto the Court the

following:

                                               I.
                                             LEVEL

       Discovery is intended to be conducted under Level 2 ofTexas Rules ofCivil Procedure 190.



                                            PARTIES

       Plaintiff, Jose Angel Herrera, is an individual who resides in Harris County.
                                 ,
       Defendant, Target Corporation is a Corporation doing business in Harris County, Texas.

Defendant may be served with process by serving its registered agent CT Corporation System at

1999 Bryan St. STE 900, Dallas, Texas 75201.

                                               HI.
                                             VENUE

       The subject matter in controversy is within the jurisdictional limits of this court.

       Plaintiffs seek:
  Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 3 of 13




               a.      only monetary relief of over $250,000 and not less than $1,000,000.00, or

                       less including damages of any kind, penalties, costs, expenses, pre-

                       judgment interest, and attorney fees.

       Venue in Harris County is proper in this cause under Section 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because the cause of action occurred in Harris County, Texas.

                                               IV.
                                              FACTS

       This suit is brought under and by virtue of the laws of the State of Texas to recover those

damages which Plaintiff is justly entitled to receive as compensation for injuries he sustained in an

incident that happened on or about August 23, 2020. On that date, Plaintiff, an invitee, was a

contract worker for a company hired to perform remodeling work in a Target location in Houston,

Texas. While performing the work,Plaintiff slipped and fell on a wet rug. The rug was drenched in

water that originated from a nearby freezer. The premises owned by Defendant was negligently

maintained. On the date of the incident, the premises were under the custody and control of the

Defendant that resulted in severe injuries. The Defendant failed to warn Plaintiff ofthe dangerous

condition and failed to make the dangerous condition safe for Plaintiff prior to his fall.

                                             V.
                                        ,NEGLIGENCE

       The occurrence made the basis of this suit and the resulting injuries and damages were

proximately caused by the negligence and/or negligence per se ofthe Defendant,for a variety ofacts

and omissions, including but not limited to one or more of the following:

       1.      In failing to properly maintain said premises in a reasonable manner;

       2.      In failing to properly maintain said premises in a safe manner;


                                                                                                   2
  Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 4 of 13




       3.      In failing to exercise caution;

       4.      In failing to provide warning; and,

       5.      In maintaining said premises in a reckless and careless manner.

       Each and all ofthe above acts and/or omissions constituted negligence and each and all were

the proximate cause of the following made the basis of this suit and the injuries and damages

suffered by the Plaintiff herein.

                                          VI.
                              PREMISES LIABILITY-INVITEES

       The occurrence made the basis of this suit and the resulting injuries and damages were

caused by the Defendant's failure to properly maintain said premises in a safe manner. Plaintiff

would show that:

        1.     The Plaintiff was an invitee;

       2.      The Defendant was a possessor of that premises;

       3.      A condition on the premises posed an unreasonable risk of harm;

       4.      The Defendant knew or reasonably should have known of the danger;

       5.      The Defendant breached its duty of ordinary care by both:

               a.. Failing to adequately warn the Plaintiff of the condition, and

               b. Failing to make the condition reasonably safe; and

       6.      The Defendant's breach proximately caused the Plaintiff's injuries.

                                             VII.
                                           DAMAGES

       As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

was caused to suffer pain and suffering and to incur the following damages:


                                                                                                   3
  Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 5 of 13



               A.      Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff for the necessary care and treatment of the injuries
                       resulting from the accident complained of herein and such charges are
                       reasonable and were usual and customary charges for such services in
                       Harris County, Texas;

               B.      Reasonable and necessary medical care and expenses which will in all
                       reasonable probability be incurred in the future;

               C.      Physical pain and suffering in the past;

               D.      Physical pain and suffering in the future;

               E.      Physical impairment in the past;

               F.      Physical impairment which, in all reasonable probability, will be suffered
                       in the future;

               G.      Loss of earnings in the past;

               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Disfigurement in the past;

               J.      Disfigurement in the future;

               K.      Mental anguish in the past; and

               L.      Mental anguish in the future.

                                              VIII.
                                           JURY TRIAL

       Plaintiff respectfully requests a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendant be cited to appear and answer herein, and that upon a final hearing ofthe cause,judgment

be entered for the Plaintiff against Defendant, for damages in an amount within the jurisdictional

limits of the Court; together with pre-judgment interest(from the date ofinjury through the date of

judgment) at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of
  Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 6 of 13



court; and such other and further relief to which the Plaintiff may be entitled at law or in equity.

                                                      Respectfully submitted,

                                                      BASU LAW FIRM,PLLC

                                                                 /S/Annie Basu

                                                     Annie Basu
                                                     TBN: 24047858
                                                     Jordan Sloane
                                                     TBN: 24118537
                                                     P. 0. Box 550496
                                                     Houston, Texas 77255
                                          -          Tel: 713-460-2673
                                                   = Fax: 713-690-1508
                                                     info@basulaw.com
                                                     ATTORNEY FOR PLAINTIFF
  Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 7 of 13




                           REQUESTS FOR DISCLOSURE

       Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon Defendant,

Texas Rule of Civil Procedure 194 Request for Disclosure. You are hereby requested to disclose

the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e); 194.2(0 (1),

194.2(0(2), 194.2(0(3), 194.2(0(4)(A), and 194.2(0(4)(B); 194.2(g); 194.2(h); 194.2(i);

194.2(j),194.2(k) and 194.2 (1) within fifty days of your receipt of this document, by sending

your responses to Annie Basu, P. 0. Box 550496, Houston, Texas 77255.


                                                            /s/Annie Basu


                                                     ANNIE BASU
     Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 8 of 13                        1/12/2021 1:25 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 49626950
                                                                                                      By: Kevin Childs
                                                                                            Filed: 1/12/2021 1:25 PM


                                  CAUSE NO. 2020-82345

JOSE ANGEL HERRERA,                                       IN THE DISTRICT COURT OF

            Plaintiff
v.
                                                          HARRIS COUNTY, TEXAS
TARGET CORPORATION,

            Defendant.                                    125th JUDICIAL DISTRICT

                         DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Target Corporation, Defendant in the above entitled and

numbered cause, and in answer to the Plaintiff’s pleadings on file herein, would

respectfully show unto the Court as follows:

                                        A.
                                  GENERAL DENIAL

       1.     Defendant asserts a general denial as is authorized by Rule 92 of the Texas

Rules of Civil Procedure, and respectfully request that Plaintiff be required to prove the

charges and allegations against this Defendant by the evidence as is required by the laws

of the State of Texas.

                                         B.
                                   CREDIT / OFFSET

       2.     In the unlikely event that Defendant is found liable to Plaintiff, Defendant

affirmatively pleads that it is entitled to a dollar-for-dollar credit/offset for any and all

sums Plaintiff has received or may hereafter receive by way of any and all payments or

settlements of any claims, causes of action, or potential causes of action arising out of the
    Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 9 of 13




incident made the basis of this lawsuit. This written election is being made pursuant to

§33.012(b)(1) of the Texas Civil Practice & Remedies Code.

                                        C.
                              RIGHT TO SUPPLEMENT

       3.     Defendant respectfully reserves the right at this time to amend this Original

Answer to the Plaintiff’s allegations after said Defendant has had the opportunity to

investigate more closely these claims, as is the right and privilege of said Defendant

under the Rules of Civil Procedure and the laws of the State of Texas.

                                      D.
                             DISCOVERY DOCUMENTS

       4.     By way of further Answer, Defendant hereby gives actual notice to the

Plaintiff, that any and all documents produced during discovery may be used against the

party Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure.

                                         E.
                                 PAID OR INCURRED

       5.     Defendant invokes §41.0105 of the Texas Civil Practice and Remedies

Code and request that, to the extent Plaintiff seeks recovery of medical or healthcare

expenses, the evidence to prove such loss be limited to the amount actually paid by or on

behalf of the Plaintiff, as opposed to the amount charged.
    Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 10 of 13




                                         F.
                                NET LOSS REDUCTION
       6.     Defendant also invokes §18.091 of the Texas Civil Practice and Remedies

Code and requests that, to the extent that Plaintiff seeks recovery for loss of earnings,

loss of earning capacity, loss of contributions of a pecuniary value, or a loss of

inheritance, that the evidence to prove such loss must be present in the form of a net

loss after reduction for income tax payments or unpaid tax liability. Defendant further

requests that the Court instruct the jury as to whether any recovery for compensatory

damages sought by Plaintiff is subject to federal income taxes.

                                     G.
                           CONTRIBUTORY NEGLIGENCE
       7.     Plaintiff contributed to the incident and/or was the sole cause of the

incident. In this regard, the Plaintiff failed to keep a proper lookout and failed to be

aware of his surroundings.

                                            H.
                                       JURY DEMAND

       8.     Defendant herein demands a trial by jury on all contested fact issues. On

this date, a jury fee has been paid.


       WHEREFORE, PREMISES CONSIDERED, the above-named Defendant, Target

Corporation, having fully answered herein, prays that Plaintiff take nothing by reason

of this suit, and that Defendant be discharged. Defendant prays further that all court

costs expended or incurred in this cause be assessed and taxed against Plaintiff, and

for all such other and further relief, both general and special, at law and in equity, to
   Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 11 of 13




which Defendant may show itself justly entitled.

                                         Respectfully submitted,

                                         GERMER, PLLC


                                         By:
                                               TROY A. WILLIAMS
                                               State Bar No. 00788678
                                               VALERIE LY
                                               State Bar No. 24053602
                                         America Tower
                                         2929 Allen Parkway, Suite 2900
                                         Houston, Texas 77019
                                         Telephone: (713) 650-1313
                                         Facsimile: (713) 739-7420
                                         E-Mail: twilliams@germer.com
                                         E-Mail: vly@germer.com

                                         ATTORNEYS FOR DEFENDANT,
                                         TARGET CORPORATION

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
12th day of January, 2021:

      info@basulaw.com
      Annie Basu
      Jordan Sloane
      P.O. Box 550496
      Houston, Texas 77255
      Attorneys for Plaintiff



                                                TROY A. WILLIAMS
     Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 12 of 13




                                   CAUSE NO. 2020-82345

JOSE ANGEL HERRERA,                                      IN THE DISTRICT COURT OF

             Plaintiff
v.
                                                         HARRIS COUNTY, TEXAS
TARGET CORPORATION,

             Defendant.                                  125th JUDICIAL DISTRICT


                     RULE 216 REQUEST FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       In accordance with the provisions of Rule 216 of the Texas Rules of Civil

Procedure, Defendant, Target Corporation, requests that when this case proceeds to trial

it be placed on the Court’s jury trial docket.

                                           Respectfully submitted,

                                           GERMER, PLLC


                                           By:
                                                 TROY A. WILLIAMS
                                                 State Bar No. 00788678
                                                 VALERIE LY
                                                 State Bar No. 24053602
                                           America Tower
                                           2929 Allen Parkway, Suite 2900
                                           Houston, Texas 77019
                                           Telephone: (713) 650-1313
                                           Facsimile: (713) 739-7420
                                           E-Mail: twilliams@germer.com
                                           E-Mail: vly@germer.com

                                           ATTORNEYS FOR DEFENDANT,
                                           TARGET CORPORATION
   Case 4:21-cv-00286 Document 1-2 Filed on 01/28/21 in TXSD Page 13 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
12th day of January, 2021:

      info@basulaw.com
      Annie Basu
      Jordan Sloane
      P.O. Box 550496
      Houston, Texas 77255
      Attorneys for Plaintiff



                                                TROY A. WILLIAMS
